Case: 20-1622   Document: 35   Page: 1   Filed: 03/15/2021




   United States Court of Appeals
       for the Federal Circuit
                ______________________

 TEJERE J. AKPENEYE, JONATHAN ALLEN, SAHR
     ALPHA-K, JACQUES V. ALSTON, RODOLFO
      ANCHETA, JR., WAYNE A. ANTOINE, CARL
 ASLAKEN, MICHAEL BAKER, ROCHELLE BANKS,
        JAMES BOUYER, JR., MAIA BRADLEY,
 GWENDOLYN BROWN, KEVIN L. BROWN, LORI O.
     BROWN, TRACY BROWN, GEORGE BURNS,
  SHAWN R. BUTTERFIELD, BRAD BYRNES, RYAN
  H. CASE, CHRISTY CASSADY, JEFFREY CLUTE,
   DAVID L. COUSINS, DEXTER CUMBERBATCH,
   WILLIAM A. CUMMINGS, VERONICA COUTEE,
       CHARLES DELUGO, LENARDO ECCLES,
   BRANDYN FOX, CLYDE A. FRANKLIN, MARY B.
 GREEN, NICHOLAS GUZAN, PAUL GUZAN, LARRY
  W. HOLLMAND, PETER L. HOWELL, WARREN A.
    HUTTON, ANTHONY W. JACKSON, JEFFREY
     JOHNSON, GEORGE A. JONES, MICHAEL D.
   JONES, LUKE KORNACKI, MICHAEL J. LONG,
     OMAR F. MANN, CHRISLINA R. MARSHALL,
 JOSEPH A. MCCRAY, KENNEST MEADOR, JAVIER
      MONTERO, BERTRAND MOORE, WILLIAM
    NIEVES, SR., ALBERT D. NOONAN, GREGORY
 NORMAN, ROBERT OLEJNIK, LINDSAY M. ORTIZ,
    ALAN PITTS, ROBERT ROBINSON, BERNARD
       RUSSELL, JAVIER SANTIAGO, FRANCIS
      SARPONG, FRANCIS SELPH, ROOSEVELT
     SINGLETON, FRANKLIN D. TAYLOR, KEVIN
    TINDAL, SR., JOHN H. TRAVIS, ALEX TREJO,
 KENNETH TURNER, ANTHONY O. WASHINGTON,
        TWILA WILLIAMS, BYRON M. WILSON,
                 Plaintiffs-Appellants
Case: 20-1622    Document: 35     Page: 2    Filed: 03/15/2021




2                                 AKPENEYE   v. UNITED STATES



    CHRISTOPHER M. BALDWIN, ZANDA BELL, ET
                     AL.,
                   Plaintiffs

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1622
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:15-cv-00732-MMS, Chief Judge Margaret M.
 Sweeney.
                 ______________________

                 Decided: March 15, 2021
                 ______________________

     JONATHAN L. GOULD, Law Office of Jonathan L. Gould,
 Roxbury, CT, argued for plaintiffs-appellants. Also repre-
 sented by STEPHEN GIRARD DENIGRIS, The DeNigris Law
 Firm PLLC, Albany, NY.

      REBECCA SARAH KRUSER, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellee. Also
 represented by JEFFREY B. CLARK, STEVEN JOHN
 GILLINGHAM, ROBERT EDWARD KIRSCHMAN, JR.; LUNDI
 MCCARTHY SHAFIEI, Headquarters Services & Pentagon
 Force Protection Agency, United States Department of De-
 fense, Washington, DC.
                  ______________________

     Before LOURIE, SCHALL, and DYK, Circuit Judges.
Case: 20-1622     Document: 35     Page: 3    Filed: 03/15/2021




 AKPENEYE   v. UNITED STATES                                3



 DYK, Circuit Judge.
     Plaintiffs Tejere J. Akpeneye et al. are police officers
 employed by the Pentagon Force Protection Agency
 (“PFPA”). They appeal a decision of the United States
 Court of Federal Claims (“Claims Court”) entering sum-
 mary judgment in favor of the United States and rejecting
 their claim for overtime compensation under the Fair La-
 bor Standards Act (“FLSA”). We affirm.
                        BACKGROUND
                               I
     The FLSA was enacted in 1938 to protect workers
 “from substandard wages and excessive hours which en-
 dangered the national health and well-being and the free
 flow of goods in interstate commerce.” Brooklyn Sav. Bank
 v. O’Neil, 324 U.S. 697, 706 (1945), superseded on other
 grounds by statute, Portal-to-Portal Act of 1947, Pub. L. No.
 80-49, 61 Stat. 84. To this end, the FLSA establishes a
 forty-hour workweek. 1 29 U.S.C. § 207(a)(1). Employees
 are entitled to overtime compensation of at least “one and
 one-half times the regular rate” for any time worked in ex-
 cess of forty hours. Id. By regulation promulgated by the
 Department of Labor, a “bona fide meal period,” which
 must ordinarily be at least thirty minutes long, does not


     1    The FLSA provides an alternative workweek struc-
 ture for fire protection and law enforcement personnel, en-
 titling such employees to overtime when they work more
 than 212 hours for fire protection employees and 171 hours
 for law enforcement employees within a twenty-eight-day
 work period, or a proportional number of hours in a work
 period of less than twenty-eight days. 29 C.F.R. § 553.201;
 see also 29 U.S.C. § 207(k). The parties agree that Plain-
 tiffs are not subject to § 207(k), and in any event, applying
 § 207(k) to Plaintiffs’ claim would not change the outcome
 of this case.
Case: 20-1622    Document: 35      Page: 4    Filed: 03/15/2021




4                                  AKPENEYE   v. UNITED STATES



 qualify as “worktime.” 29 C.F.R. § 785.19(a). Employees
 are thus not entitled to overtime compensation for time
 spent on qualifying meal breaks.
      Here, in each two-week pay period, PFPA officers were
 assigned to ten shifts that were 8.5 hours long (five each
 week), during which they received two 35-minute breaks. 2
 Under PFPA policy, Plaintiffs were compensated for their
 entire shift except for one 30-minute meal period. 3 Plain-
 tiffs thus received two breaks per shift—one for which they
 were compensated and one for which they were not. Plain-
 tiffs argue that they did not receive a bona fide meal period
 during either break period because they were required to
 work during all break periods, thereby causing Plaintiffs to
 work in excess of forty hours per week and entitling them
 to overtime compensation.
                              II
      Necessary to an understanding of the overtime claim is
 a description of the officers’ duties. PFPA officers were re-
 sponsible for security and law enforcement at the Pentagon
 reservation. On a day-to-day basis, an officer could have
 been assigned to an interior post, an exterior post, or a pa-
 trol unit; officers could also have been assigned to work as
 “breakers,” whose role was to assume the duties of a post
 while another officer went on break.
     PFPA officers could spend their breaks nearly any-
 where on the Pentagon reservation, which includes two
 break rooms closed to the public. The break rooms contain



     2   Some PFPA officers were assigned to a different
 schedule incorporating 12.5-hour shifts with three 40-mi-
 nute breaks, but the difference is immaterial to this appeal.
     3   Neither party attaches any significance to the fact
 that the scheduled breaks were thirty-five minutes long as
 opposed to thirty minutes long.
Case: 20-1622     Document: 35     Page: 5    Filed: 03/15/2021




 AKPENEYE   v. UNITED STATES                                5



 eating areas, microwaves, refrigerators, televisions, and
 computers.
     PFPA officers were subject to various restrictions dur-
 ing their breaks. Officers were not allowed to leave the
 Pentagon reservation or remove their uniforms during
 break, or to act in a manner that would leave the public
 with a negative perception. Because the public would not
 necessarily know when an officer was on break, officers on
 break were not allowed to congregate in public—e.g., in a
 food court—or publicly engage in leisure activities such as
 having their shoes shined, watching videos online, or play-
 ing video games.
      PFPA officers also had some duties while on break.
 They were required to remain vigilant and ready to re-
 spond to any emergencies that might arise—which oc-
 curred frequently at the Pentagon. If an officer was
 required to respond to an emergency or contingency during
 both break periods (and was thus unable to take a bona fide
 meal break), PFPA policy granted overtime pay for one
 break period. See, e.g., J.A. 459 (“If a PFPA Police Officer
 is called to duty for a contingency during his/her bona fide
 meal break, he/she is entitled to be compensated with over-
 time or compensatory time.”). Plaintiffs agree that such
 overtime payments were consistently granted when re-
 quested.
     Remaining vigilant also required officers to constantly
 monitor their radios to be informed of any contingencies or
 emergencies. In addition to responding to emergency radio
 calls, until recently, officers were also required to respond
 to hourly radio checks. 4




     4   The radio checks were discontinued because they
 interfered with PFPA operations by clogging radio band-
 width.
Case: 20-1622    Document: 35      Page: 6    Filed: 03/15/2021




6                                 AKPENEYE   v. UNITED STATES



     On break, officers were also required to respond to
 questions from other employees or members of the public
 at the Pentagon reservation. These interactions varied in
 length from under a minute to approximately ten minutes
 and occurred frequently during officers’ breaks but could
 be avoided by going to a break room.
     Besides their security duties and obligations to the
 public, PFPA officers often performed administrative du-
 ties during breaks. These administrative duties fell into
 three categories.
     First, PFPA officers processed paperwork such as
 emails, personnel forms, time sheets, and incident reports.
 While not required to do so, officers often performed these
 duties while on break. Personnel forms took several
 minutes to read, sign, and discuss with a supervisor on a
 monthly or quarterly basis. Officers spent ten to fifteen
 minutes filling out time sheets every two weeks. Incident
 reports took between thirty and forty-five minutes to com-
 plete, and officers spent break time writing incident re-
 ports almost every day.
     Second, PFPA officers were required to complete be-
 tween eight and twenty mandatory training courses per
 year, which varied in length from twenty minutes to three
 hours. When a training course needed to be completed, of-
 ficers were notified between seven days and almost a year
 in advance. Training courses could be completed during
 break time or while an officer was at a post with a com-
 puter, and at least some of the training courses were able
 to be paused and resumed at a different location. Officers
 reviewed or studied training materials multiple times a
 week, and sometimes nearly every day. Again, while not
 required, officers sometimes worked on training courses
 while on break.
     Third, when stationed with a vehicle, officers were re-
 quired to refuel their assigned vehicle, which typically took
 between 10 and 15 minutes once per shift. While not
Case: 20-1622     Document: 35       Page: 7   Filed: 03/15/2021




 AKPENEYE   v. UNITED STATES                                 7



 required, this refueling was often done during a break. Of-
 ficers were prohibited from using their vehicles on break to
 make special trips to buy food, but they were allowed get
 food at a nearby location while refueling. Officers were also
 required to spend around five minutes per shift inspecting
 their vehicle for damage, a task they were not required to
 perform while on break, but generally did perform during
 breaks.
                               III
     Plaintiffs filed suit under the FLSA, arguing that they
 did not receive a bona fide meal break and are therefore
 entitled to thirty minutes of overtime compensation per
 shift. The parties agreed to initially litigate the claim of
 twenty sample plaintiffs. After discovery, Plaintiffs and
 the government filed cross-motions for summary judgment.
 The Claims Court entered summary judgment in favor of
 the government. Plaintiffs conceded that they had no fur-
 ther evidence to present with respect to the non-sample
 plaintiffs that could change the disposition of their claims.
 The Claims Court then entered judgment in favor of the
 government, and Plaintiffs appealed. We have jurisdiction
 under 28 U.S.C. § 1295(a)(3). 5
                         DISCUSSION
     We review a grant of summary judgment by the Claims
 Court de novo. Athey v. United States, 908 F.3d 696, 705
 (Fed. Cir. 2018) (citing FastShip, LLC v. United States, 892
 F.3d 1298, 1302 (Fed. Cir. 2018)). Summary judgment is
 appropriate when the movant shows that there is no


     5   Plaintiffs also brought a claim for overtime com-
 pensation for time spent donning and doffing their uni-
 forms that is not before us on appeal. The Claims Court
 ruled against Plaintiffs on this claim after a bench trial.
 Plaintiffs have not appealed the judgment in the govern-
 ment’s favor on this claim.
Case: 20-1622    Document: 35      Page: 8    Filed: 03/15/2021




8                                  AKPENEYE   v. UNITED STATES



 genuine dispute of material fact and that the movant is en-
 titled to judgment as a matter of law. Id.
                               I
      This appeal requires us to first determine whether the
 Claims Court applied the correct legal standard to Plain-
 tiffs’ meal break claim under the FLSA.
     In cases involving meal break claims, the central issue
 is whether employees are required to “work” within the
 meaning of the FLSA. E.g., Reich v. S. New. Eng. Tele-
 comms. Corp., 121 F.3d 58, 64 (2d Cir. 1997) (citing Henson
 v. Pulaski Cnty. Sheriff Dep’t, 6 F.3d 531, 533–34 (8th Cir.
 1993)). While the FLSA does not define “work,” the Su-
 preme Court has held that “work,” for purposes of the
 FLSA, means “physical or mental exertion (whether bur-
 densome or not) controlled or required by the employer and
 pursued necessarily and primarily for the benefit of the em-
 ployer and his business.” Tenn. Coal, Iron & R.R. Co. v.
 Muscoda Local No. 123, 321 U.S. 590, 598 (1944), super-
 seded on other grounds by statute, Portal-to-Portal Act of
 1947, Pub. L. No. 80-49, 61 Stat. 84, as recognized in Integ-
 rity Staffing Sols., Inc. v. Busk, 574 U.S. 27 (2014). The
 Supreme Court’s approach in Tennessee Coal established
 the “predominant benefit” test, which looks to whether the
 employer or the employee is the primary beneficiary of the
 meal break, even if the meal period is subject to interrup-
 tions, duties, or restrictions. See 321 U.S. at 598.
     By contrast, the Department of Labor has interpreted
 the FLSA to require that, during a “bona fide meal period,”
 which is “not worktime,” employees “must be completely re-
 lieved from duty for the purposes of eating regular meals.”
 29 C.F.R. § 785.19(a) (emphasis added). “The employee is
 not relieved if he is required to perform any duties, whether
 active or inactive, while eating.” Id. (emphasis added).
     Consistent with these two different interpretations of
 the FLSA, courts have fashioned two tests to determine
Case: 20-1622     Document: 35     Page: 9    Filed: 03/15/2021




 AKPENEYE   v. UNITED STATES                                 9



 whether a meal break is compensable. The first, relying on
 a literal reading of the Department of Labor regulation, is
 the more stringent “complete relief” test. Under the com-
 plete relief standard, employees must be compensated for
 meal breaks that are subject to any ongoing work duties.
 This is the rule utilized in the Ninth Circuit. E.g., Brennan
 v. Elmer’s Disposal Serv., Inc., 510 F.2d 84, 88 (9th Cir.
 1975) (citing, inter alia, 29 C.F.R. § 785.19) (“An employee
 cannot be docked for lunch breaks during which he is re-
 quired to continue with any duties related to his work.”);
 Alonzo v. Akal Sec. Inc., 807 F. App’x 718, 719 (9th Cir.
 2020) (citing Busk v. Integrity Staffing Sols., Inc., 713 F.3d
 525, 531–32 (9th Cir. 2013), rev’d on other grounds, 574
 U.S. 27 (2014)) (“We apply the ‘completely relieved from
 duty’ test to determine whether a meal period is bona
 fide.”); see also Busk, 713 F.3d at 531–32 (quoting Brennan,
 510 F.2d at 88) (“FLSA does not require compensation for
 an employee’s lunch period, but an ‘employee cannot be
 docked for lunch breaks during which he is required to con-
 tinue with any duties related to his work.’”).
      The second approach, following the Supreme Court’s
 decision in Tennessee Coal, applies the predominant bene-
 fit test. As the Third Circuit has noted, the overwhelming
 majority of circuits have rejected “a literal reading” of the
 Department of Labor’s regulation on meal breaks and have
 instead adopted the predominant benefit test. 6 See



     6   See, e.g., Reich v. S. New Eng. Telecomms. Corp.,
 121 F.3d 58, 64 (2d Cir. 1997); Babcock v. Butler County,
 806 F.3d 153, 156–57 (3d Cir. 2015); Roy v. City of Lexing-
 ton, 141 F.3d 533, 544–45 (4th Cir. 1998); Bernard v. IBP,
 Inc., 154 F.3d 259, 264–65 (5th Cir. 1998); Hill v. United
 States, 751 F.2d 810, 823–14 (6th Cir. 1984); Alexander v.
 City of Chicago, 994 F.2d 333, 337 (7th Cir. 1993); Henson
 v. Pulaski Cnty. Sheriff Dep’t, 6 F.3d 531, 534 (8th Cir.
 1993); Lamon v. City of Shawnee, 972 F.2d 1145, 1155–58
Case: 20-1622    Document: 35     Page: 10    Filed: 03/15/2021




 10                               AKPENEYE   v. UNITED STATES



 Babcock v. Butler County, 806 F.3d 153, 156–57 (3d Cir.
 2015). Like most of our sister circuits, we agree that we
 must adhere to the Supreme Court’s interpretation of
 “work” under the FLSA, rather than following the literal
 language of the Department of Labor’s regulation, which is
 not binding on this court, as the regulations themselves
 recognize. See Reich, 121 F.3d at 64–65; see also 29 C.F.R.
 § 785.2 (“The ultimate decisions on interpretations of the
 [FLSA] are made by the courts.”).
      To be sure, although we are not bound by the regula-
 tion, the Supreme Court has held that the Department’s
 “interpretations and opinions . . . while not controlling
 upon the courts by reason of their authority, do constitute
 a body of experience and informed judgment to which
 courts and litigants may properly resort for guidance,”
 Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)—a prin-
 ciple that has come to be known as “Skidmore deference”
 after the FLSA case. But applying Skidmore deference
 here does not lead us to depart from the predominant ben-
 efit test.
      We therefore adopt the predominant benefit test as the
 standard for determining whether a break is compensable
 under the FLSA. At oral argument, Plaintiffs’ counsel con-
 ceded that the predominant benefit test should apply. The
 Claims Court properly used the predominant benefit test
 in its analysis.
     The most important factor to consider when applying
 the predominant benefit test is whether an employee is re-
 quired to perform any “substantial duties” or give up a
 “substantial measure” of time and effort during a meal
 break. Ruffin v. MotorCity Casino, 775 F.3d 807, 811–12
 (6th Cir. 2015) (quoting Hill v. United States, 751 F.2d 810,



 (10th Cir. 1992); Birdwell v. City of Gadsden, 970 F.2d 802,
 807–10 (11th Cir. 1992).
Case: 20-1622     Document: 35       Page: 11    Filed: 03/15/2021




 AKPENEYE   v. UNITED STATES                                   11



 814–15 (6th Cir. 1984)); see also Singh v. City of New York,
 524 F.3d 361, 371 (2d Cir. 2008) (quoting Anderson v. Mt.
 Clemens Pottery Co., 328 U.S. 680, 692 (1946)) (“It is only
 when an employee is required to give up a substantial
 measure of his time and effort that compensable working
 time is involved.”).
      Like the Claims Court below, we need not decide
 whether the employer or employee has the burden of proof
 under the predominant benefit test, since it would not af-
 fect the resolution of this case.
                                II
     We now consider whether the Claims Court correctly
 applied the predominant benefit test to conclude that there
 were no genuine issues of material fact. The officers con-
 tend that the claims court misapplied the predominant
 benefit test.
      Whether a break is predominantly for the employer’s
 or employee’s benefit is a question of fact that requires
 careful analysis of the totality of the circumstances. See
 Armour & Co. v. Wantock, 323 U.S. 126, 133 (1944)
 (“Whether time is spent predominantly for the employer’s
 benefit or for the employee’s is a question dependent upon
 all the circumstances of the case.”); Skidmore, 323 U.S. at
 136–37 (“Whether in a concrete case [idle] time falls within
 or without the [FLSA] is a question of fact to be resolved by
 appropriate findings of the trial court.”); see also, e.g., Perez
 v. Mountaire Farms, Inc., 650 F.3d 350, 370 (4th Cir. 2011)
 (holding that compensability of meal breaks is a question
 of fact to be resolved by the trial court); Bernard v. IBP,
 Inc., 154 F.3d 259, 265 (5th Cir. 1998) (“Whether meal time
 is predominantly for the benefit of the employer is a ques-
 tion of fact that is ordinarily resolved by the trier of fact
 after hearing all of the evidence.”).
Case: 20-1622    Document: 35      Page: 12     Filed: 03/15/2021




 12                                AKPENEYE   v. UNITED STATES



                               A
      As an initial matter, Plaintiffs argue that the Claims
 Court should have held that the government was bound by
 the testimony of its Rule 30(b)(6) witness, PFPA Chief of
 Police Woodrow Kusse. In his deposition, Chief Kusse tes-
 tified that he did not “believe that there’s ever a period that
 you [the officers] would be completely relieved of duty or
 off-duty during your tour.” J.A. 196. He further opined
 that officers who were “on-call” during a break still quali-
 fied as being “on-duty.” J.A. 229.
     Plaintiffs contend that this testimony constitutes a
 binding admission against the government under Rule
 30(b)(6) of the Rules of the United States Court of Federal
 Claims. However, it appears that Chief Kusse was apply-
 ing the complete relief standard. See J.A. 196. In any
 event, “legal conclusions given during a 30(b)(6) deposition
 are generally not binding on the deponent entity.” King v.
 United States, 119 Fed. Cl. 277, 285 (2014) (citing Asten-
 Johnson, Inc. v. Columbia Cas. Co., 562 F.3d 213, 229 n.9
 (3d Cir. 2009)), aff’d, 627 F. App’x 926 (Fed. Cir. 2016).
 Chief Kusse’s remarks as to Plaintiffs’ duty status were le-
 gal conclusions and were thus not binding on the govern-
 ment. The Claims Court correctly focused on Plaintiffs’
 “actual obligations,” rather than Chief Kusse’s characteri-
 zation of those obligations. See J.A. 23.
                               B
      Plaintiffs next argue that they performed security-re-
 lated duties during their breaks and that, in effect, they
 were on standby status during their breaks. They were re-
 quired to remain vigilant, carry a radio, remain in a state
 of readiness, and respond to emergencies and contingencies
 as necessary. They were also required to answer radio
 checks during part of the period in question.
     Plaintiffs point to Supreme Court cases holding that
 standby status can constitute the performance of work.
Case: 20-1622    Document: 35      Page: 13     Filed: 03/15/2021




 AKPENEYE   v. UNITED STATES                                 13



 They particularly rely on Armour & Co. v. Wantock, 323
 U.S. 126 (1944), and Skidmore v. Swift & Co., 323 U.S. 134
 (1944).
      In those cases, the plaintiffs were hired as private fire-
 fighters who remained on call overnight at company fire-
 halls. Armour, 323 U.S. at 127–28; Skidmore, 323 U.S. at
 135. The firefighters had no duties during this time except
 to respond to alarms and attend to the sprinklers in the
 event they went off. Armour, 323 U.S. at 127; Skidmore,
 323 U.S. at 135. In both cases, the plaintiffs’ employers
 provided the firefighters with sleeping quarters and vari-
 ous amusements in the firehalls, such as playing cards, ra-
 dios, and a pool table. See Armour, 323 U.S. at 128;
 Skidmore, 323 U.S. at 136. In Armour, the Supreme Court
 affirmed that such waiting time was compensable because
 the firefighters had been hired to “wait for threats to the
 safety of the employer’s property,” holding that such idle
 time is not in principle beyond the scope of the FLSA. 323
 U.S. at 133–134. Similarly, in Skidmore, the Court held
 that “no principle of law found either in the statute or in
 Court decisions precludes waiting time from also being
 working time” and remanded for further proceedings. 323
 U.S. at 136.
     Here, Plaintiffs on their meal break were in a signifi-
 cantly different position. Whereas the firefighters in Ar-
 mour and Skidmore were the only employees on duty
 during their idle time, see 323 U.S. at 127–28; 323 U.S. at
 135–36, when Plaintiffs took their meal breaks, they were
 relieved by “breakers” who covered the duties of their post.
 This line of authority addressing the compensability of idle
 standby time is therefore inapposite to Plaintiffs’ meal
 breaks.
     Plaintiffs cite several cases from circuit courts and
 state supreme courts awarding overtime compensation un-
 der the FLSA to police, security officers, and others based
 on standby duties, but these cases are also distinguishable.
Case: 20-1622    Document: 35     Page: 14    Filed: 03/15/2021




 14                               AKPENEYE   v. UNITED STATES



 In Lindell v. General Electric Co., 44 Wash. 2d 386 (1954),
 and Kohlheim v. Glynn County, 915 F.2d 1473 (11th Cir.
 1990), the courts applied the complete relief standard,
 which we have held is inconsistent with the statute. 7
      In other cases Plaintiffs rely on, the employees were
 not permitted to leave the immediate worksite during their
 breaks, Reich, 121 F.3d at 63, or substantially performed
 their regular duties during break periods, Raper v. Iowa,
 688 N.W.2d 29, 49–51 (Iowa 2004) (police officers spent
 most of their meal time discussing patrol business and
 were required to remain visible and available to the pub-
 lic); Bernard, 154 F.3d at 263–65 (5th Cir. 1998) (mainte-
 nance workers on break frequently responded to
 maintenance problems and were required to wear their
 tools and radios); Lamon v. City of Shawnee, 972 F.2d 1145,
 1156 (10th Cir. 1992) (police officers were obligated to take
 breaks in public so that they could respond to crimes com-
 mitted in their presence, emergency calls, and inquiries
 from the public); Banks v. Mercy Villa Care Ctr., 407
 N.W.2d 793, 795–97 (Neb. 1987) (maintenance worker re-
 quired to remain on premises and allowed to work during
 meal breaks); Martin Neb. Co. v. Culkin, 197 F.2d 981,
 984–85 (8th Cir. 1952) (guards and firefighters were



      7   In Alexander v. City of Chicago, 994 F.2d 333 (7th
 Cir. 1993), despite the “myriad regulations” governing Chi-
 cago police officers’ conduct while on meal breaks, see 994
 F.2d at 334–35, the district court granted judgment on the
 pleadings and motions to dismiss in favor of the city, id. at
 335. On appeal, the Seventh Circuit did not find that the
 officers were necessarily entitled to compensation. In-
 stead, the court explained that while “a judge or a jury as
 factfinder might ultimately find for the defendant,” the is-
 sue required further “development of the facts to enable a
 capable application of the appropriate predominant benefit
 standard.” Id. at 339 & n.9.
Case: 20-1622    Document: 35      Page: 15    Filed: 03/15/2021




 AKPENEYE   v. UNITED STATES                                15



 primarily “engaged to wait” and spent their lunch breaks
 “engaged in their regular duties”).
      Thus, the mere fact that Plaintiffs had ongoing security
 duties during their breaks does not, in and of itself, trans-
 form them into standby employees who were hired to wait
 or render their meal breaks primarily for the government’s
 benefit. This does not suggest that the officers’ standby ob-
 ligations were irrelevant. The existence of standby duties
 of sufficient significance in this context could mean that the
 break time was primarily for the government’s benefit. But
 that was not the case here. While contingencies and emer-
 gencies requiring a response arise frequently at the Penta-
 gon reservation, Plaintiffs concede that they were not
 required to take their breaks in public; that their breaks
 were not interrupted on a daily basis; and that they could
 not recall a shift during which both breaks were inter-
 rupted. That is, if Plaintiffs were interrupted during one
 break period, they were able to use their other break period
 as a meal period. Furthermore, PFPA policy allowed the
 officers to seek and secure overtime compensation if both
 breaks were interrupted. In short, the PFPA already had
 in place a system for compensating Plaintiffs for those meal
 breaks that were in fact compensable—i.e., when Plaintiffs’
 security duties prevented them from being the primary
 beneficiary of their meal breaks. According to Plaintiffs’
 own testimony, requests for overtime under this policy
 have never been denied.
      Because Plaintiffs were able to use their other break
 period as a meal period if one of their break periods was
 interrupted, because they could take their breaks outside
 of the public eye, and because PFPA policy allowed officers
 to file an overtime request if both breaks were interrupted,
 we find that the Claims Court correctly determined that
 Plaintiffs’ ongoing security duties during breaks did not en-
 title them to overtime.
Case: 20-1622    Document: 35      Page: 16    Filed: 03/15/2021




 16                                AKPENEYE   v. UNITED STATES



                               C
     Plaintiffs argue that their administrative duties—such
 as completing paperwork, maintaining their vehicles, com-
 pleting training courses, and responding to questions from
 the public—made significant intrusions into Plaintiffs’
 meal breaks. We disagree. As the Claims Court explained,
 on any given day, Plaintiffs spent only a short time writing
 reports, filling out personnel documents, checking their
 emails, reviewing training materials, and refueling vehi-
 cles. Some of these tasks, such as trainings and checking
 email, were able to be completed when officers were on duty
 at a post with a computer. Additionally, because Plaintiffs
 received two breaks during a shift, they also had the option
 of attending to their administrative tasks during a compen-
 sable break rather than a noncompensable meal break.
     As for the requirement that Plaintiffs answer questions
 from the public while on breaks, the Claims Court correctly
 found that this responsibility did not render Plaintiffs’
 meal breaks compensable. Plaintiffs were able to avoid the
 public entirely on breaks by going to a break room; when
 interactions with the public did occur, they were frequently
 short enough that they did not impede Plaintiffs’ ability to
 use their meal breaks as they wished.
                               D
      Plaintiffs argue that restrictions imposed on them, not-
 withstanding their meal breaks, weigh in their favor. They
 contend that they were required to remain in uniform and
 on the Pentagon reservation during their meal breaks. The
 Claims Court acknowledged that the government benefited
 from these restrictions on Plaintiffs’ meal breaks, as the
 mere presence of uniformed officers served as a deterrent
 to illegal activity on the Pentagon reservation. However,
 while these restrictions did benefit the government, they
 did not meaningfully interfere with Plaintiffs’ ability to en-
 joy their breaks or pursue activities for their own benefit.
 Plaintiffs were able to move freely throughout the
Case: 20-1622    Document: 35      Page: 17     Filed: 03/15/2021




 AKPENEYE   v. UNITED STATES                                 17



 Pentagon reservation and avail themselves of its break
 rooms and amenities, and their uniforms did not prevent
 them from using their break time as they pleased. We thus
 agree with the Claims Court that the location and uniform
 restrictions on Plaintiffs’ breaks did not cause their breaks
 to primarily benefit the government.
      The same is true of the restrictions on Plaintiffs’ per-
 sonal activity during their meal breaks. The Claims Court
 found that during breaks, Plaintiffs were not allowed to
 congregate with one another or engage in other leisure ac-
 tivities while in public. In this respect, the record also sug-
 gests—though it is less than clear on this point—that
 uniformed PFPA officers were not allowed to use their meal
 breaks to run personal errands, such as shopping, getting
 a haircut, or getting a shoe shine, even if they remained on
 the Pentagon reservation. Compare J.A. 208–09 (testi-
 mony of Chief Kusse that officers may “pursue those
 things . . . on their own time”), with J.A. 203 (testimony of
 Chief Kusse that officers “can attend to whatever personal
 business or meal that [they] wish during that 30-minute
 period”).
      The Claims Court found that these restrictions were
 immaterial for two reasons: first, because Plaintiffs were
 still permitted to use their breaks to engage in other public
 activities, such as buying food at a Pentagon restaurant or
 using Pentagon amenities, and second, because Plaintiffs
 were still able to congregate or enjoy leisure activities with-
 out restriction in a non-public break room. We agree with
 the Claims Court that these restrictions did not make the
 government the primary beneficiary of Plaintiffs’ meal
 breaks, thereby entitling Plaintiffs to compensation.
                               E
     Having reviewed individually each of the restrictions
 and duties that bear upon Plaintiffs’ meal breaks, we must
 also consider them in the aggregate. We agree with the
 Claims Court that, in the totality of the circumstances,
Case: 20-1622    Document: 35    Page: 18     Filed: 03/15/2021




 18                               AKPENEYE   v. UNITED STATES



 Plaintiffs were the primary beneficiaries of their meal
 breaks. As the undisputed facts show, and the Claims
 Court correctly concluded, Plaintiffs were not so burdened
 by their ongoing responsibilities and restrictions as to be
 unable to take at least one uninterrupted meal break per
 shift. That is, even if Plaintiffs were required to use some
 break time to respond to an emergency, complete their ad-
 ministrative tasks, or respond to public questions, and
 even if they were subject to some restrictions while on
 break, the evidence and Plaintiffs’ own admissions show
 that they were generally able to enjoy the primary benefit
 of at least one thirty-minute break period during a given
 shift.
     We therefore agree with the Claims Court’s conclusion
 that Plaintiffs received the predominant benefit of their
 noncompensable meal breaks, and that they were not enti-
 tled to overtime compensation.
                        AFFIRMED